

INCREMENTAL TERM LOAN AGREEMENT


THIS INCREMENTAL TERM LOAN AGREEMENT dated as of March 12, 2020 (this
“Agreement”) is by and among Wells Fargo Bank, National Association (the
“Incremental Term Loan Lender”), Tractor Supply Company (the “Borrower”), the
Subsidiary Guarantors, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.


W I T N E S S E T H


WHEREAS, pursuant to that certain Credit Agreement dated as of February 19, 2016
(as amended, modified, supplemented, increased or extended from time to time,
the “Credit Agreement”) among the Borrower, the Subsidiary Guarantors, the
Lenders and the Administrative Agent, the Lenders have agreed to provide the
Borrower with a revolving credit and term loan facility;


WHEREAS, pursuant to Section 3.4(c) of the Credit Agreement, the Borrower has
requested that an Incremental Term Loan in the principal amount of $200,000,000
be extended under the Credit Agreement; and


WHEREAS, the Incremental Term Loan Lender has agreed to provide the Incremental
Term Loan on the terms and conditions set forth herein and to become an
“Incremental Term Loan Lender” under the Credit Agreement in connection
therewith;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. The Incremental Term Loan Lender agrees to make an Incremental Term Loan in a
single advance to the Borrower on March 16, 2020 in the amount of its
Incremental Term Loan Commitment; provided that, after giving effect to such
advance, the sum of (a) the aggregate amount of all increases in the Revolving
Committed Amount pursuant to Section 3.4(c) of the Credit Agreement plus (b) the
aggregate original principal amount of all Incremental Term Loans made pursuant
to Section 2.1(c) of the Credit Agreement shall not exceed $300,000,000. The
Incremental Term Loan Commitment and Applicable Percentage for the Incremental
Term Loan Lender shall be as set forth on Schedule 2.1 attached hereto. The
existing Schedule 2.1 to the Credit Agreement shall be deemed to be amended to
include the information set forth on Schedule 2.1 attached hereto.


2. The Applicable Rate with respect to the Incremental Term Loan made on the
date hereof shall be (a) 0.75%, with respect to Eurodollar Loans, and (b) 0.00%,
with respect to Base Rate Loans.


3. The Maturity Date for such Incremental Term Loan shall be March 16, 2022.


4. The Borrower shall repay the outstanding principal amount of such Incremental
Term Loan on the Maturity Date, unless accelerated sooner pursuant to Section
9.2 of the Credit Agreement.


5. The Incremental Term Loan Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become an Incremental Term Loan Lender



--------------------------------------------------------------------------------



under the Credit Agreement, (ii) it meets all requirements of an Eligible
Assignee under the Credit Agreement (subject to receipt of such consents as may
be required under the Credit Agreement), (iii) from and after the date hereof,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, make its own credit decisions in taking or not taking
action under the Credit Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender.


6. Each of the Administrative Agent, the Borrower, and the Guarantors agrees
that, as of the date hereof, the Incremental Term Loan Lender shall (a) be a
party to the Credit Agreement and the other Credit Documents, (b) be a “Lender”
for all purposes of the Credit Agreement and the other Credit Documents and (c)
have the rights and obligations of a Lender under the Credit Agreement and the
other Credit Documents.


7. The address of the Incremental Term Loan Lender for purposes of all notices
and other communications is as set forth on the Administrative Questionnaire
delivered by the Incremental Term Loan Lender to the Administrative Agent.


8. This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by facsimile or other secure electronic format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.


9. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


[signature pages follow]









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


INCREMENTAL TERM
LOAN LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION


By:
Name:
Title:




BORROWER: Tractor Supply Company,
a Delaware corporation


By:
Name:
Title:




Subsidiary
GUARANTORS: Tractor Supply Co. of Michigan, LLC,
a Michigan limited liability company


By:
Name:
Title:


Tractor Supply Co. of Texas, LP,
a Texas limited partnership


By:
Name:
Title:




Accepted and Agreed:


Wells Fargo Bank, National Association,
as Administrative Agent


By:
Name:
Title:







--------------------------------------------------------------------------------



Schedule 2.1


Lender
Incremental Term Loan Commitment
Applicable Percentage of Incremental Term Loan Commitments
Wells Fargo Bank, National Association
$200,000,000.00
100.000000000%
TOTAL:
$200,000,000.00
100.000000000%




